PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                ________________

                       No. 17-2739
                    ________________

            UNITED STATES OF AMERICA,
                                Appellant
                       v.

               THEODORE L. CLARK, III

                   ________________

        Appeal from the United States District Court
                for the District of New Jersey
       (D.C. Criminal Action No. 3-16-cr-00449-001)
        District Judge: Honorable Freda L. Wolfson
                     ________________

                   Argued June 4, 2018

Before: AMBRO, JORDAN, and VANASKIE, Circuit Judges

             (Opinion filed: August 30, 2018)

Craig Carpenito
  United States Attorney
William E. Fitzpatrick
 Acting United States Attorney
Mark E. Coyne, Esquire
Office of United States Attorney
970 Broad Street, Room 700
Newark, NJ 07102-2535

Norman Gross               (Argued)
  Assistant United States Attorney
401 Market Street
Camden, NJ 08101

      Counsel for Appellant

Lisa Van Hoeck, Esquire (Argued)
Office of Federal Public Defender
22 South Clinton Avenue
Station Plaza #4, 4th Floor
Trenton, NJ 08609

      Counsel for Appellee

                    ________________

               OPINION OF THE COURT
                   ________________

AMBRO, Circuit Judge

       Edison, New Jersey, Police Officer Daniel Bradley and
his partner saw a minivan on the road at night without
headlights, while its driver was using a mobile phone and had
an obstructed view. They pulled over the van, driven by
Donald Roberts, in which Appellee Theodore “Tyrone” Clark
III was a passenger. The traffic stop lasted about 23 minutes
from the time Officer Bradley arrived at the driver-side




                              2
window until he discovered a handgun and a marijuana
cigarette on Clark.

        If the traffic stop was impermissibly extended to reach
that point, however, any evidence seized after the stop should
have ended may be suppressed per Rodriguez v. United
States, 135 S. Ct. 1609 (2015). The District Court decided
that is the case here and the Government appeals, seeking
admission of the handgun into evidence to support Clark’s
indictment for unlawful possession of it. We agree with the
Court that Bradley impermissibly extended the traffic stop
after its mission was completed, and thus we affirm its grant
of Clark’s motion to suppress.
I.     Facts
       We derive the facts relevant to the traffic stop from a
forensically enhanced audiovisual recording of it and the
District Court’s undisputed factual findings.
        The traffic stop here began routinely. Bradley asked to
see Roberts’ license, registration, and proof of insurance.
Roberts handed over the first two items, but he could not find
the vehicle’s registration. Dashboard Camera Video (“DCV”)
00:10:32–00:11:05. Bradley waited while Roberts searched
for the registration. He said the vehicle belonged to his
mother and offered to call her to ask the location of the
registration. DCV 00:11:06–48. Bradley stated the stop was
for three traffic violations and asked whether Roberts’ license
was suspended; the response was no. Bradley inquired if the
vehicle belonged to Roberts’ mother, and Roberts affirmed
that it did. DCV 00:11:49–00:12:21. Bradley then went back
to his patrol car with Roberts’ license and proof of insurance
to run a computerized check of the vehicle’s registration
based on the license plate number. DCV 00:12:22–30. His
check revealed the license was valid, Roberts had a criminal




                              3
record for drug offenses, there were no outstanding warrants
for his arrest, and the vehicle was registered to Kathy L.
Roberts at the same New Brunswick address listed on Donald
Roberts’ driver’s license. United States v. Clark, No. 16-449,
2017 WL 3394326, at *1–2 (D.N.J. Aug. 7, 2017).

       Bradley returned to the driver-side window and
immediately asked Roberts about his criminal record,
specifically, whether he had been arrested, for what kinds of
crimes, and the date of his last arrest. He answered that he
had been arrested for drug crimes, most recently in 2006.
DCV 00:16:49–00:17:12.

       Bradley then asked Roberts about his earlier
whereabouts. He replied he was coming from his mother’s
house. Bradley followed up by asking whether his mother’s
house was in New Brunswick. Roberts did not answer, and
instead said into his phone, on speakerphone, “Mom, you
[sic] on a three-way.” Bradley asked again, and Roberts said
into his phone, “He’s asking me questions about . . . what
have I ever been arrested for, where have I ever been at, and
I’m sitting here telling you that—I’m using you as
confirmation—I just came from the QuickCheck and before
the QuickCheck I was in . . . Plainfield.” DCV 00:17:13–42.
Bradley asked a third time and Roberts responded that his
address was in New Brunswick. Bradley then questioned if
the vehicle belonged to his wife, and Roberts responded it
belonged to his mother, his mother was the person on the
phone, and she lived in Plainfield. Bradley noted that the
vehicle was registered in New Brunswick, and the female
voice on Roberts’ phone stated she did not change her address
on the registration. DCV 00:17:43–00:18:06.
      Roberts said the questions were confusing him and
Bradley replied that he too was confused. He explained he
asked the criminal history questions because, “[r]elevant to




                              4
being arrested, I’m trying to figure out where you were
coming from. And I pulled up your history to see if you were
lying to me.” He repeated the motor vehicle offenses he
observed and said, “I’m trying to figure out where you’re
coming from, that’s why I’m asking you these questions. I
know your driver’s license and I know your history. That’s
why I asked you—to confirm if you’re lying.” DCV
00:18:07–00:19:24. Bradley then inquired if Roberts had any
outstanding warrants for arrest or parking tickets, and Roberts
explained he had just been released from prison and had no
such issues. DCV 00:19:25–57. Bradley then queried how
many times Roberts had been arrested. He answered, “What
is that for?” whereupon Bradley asked him to step out of the
vehicle. DCV 00:19:57–00:20:08. The two walked to the rear
of the vehicle, and then Bradley again explained, “I’m asking
you questions, most of them, I already know the answer
to. . . . I told you why I stopped you, I ran your driver’s
license, I ran for warrants, very simple, okay, that’s it.” DCV
00:20:09–36.
       The conversation suddenly switched to a series of
questions about Clark, including his name, how long they had
known one another, and how they came to travel together.
Roberts stated Clark’s name was Tyrone, he did not know his
last name, they had not been friends for long, and he picked
him up earlier that night in the Potters community in Edison
Township. DCV 00:20:37–00:21:43.
       Bradley approached the passenger’s side to question
Clark, leaving Roberts by the rear of the vehicle watched by
the other officer. He asked Clark the same questions he had
just put to Roberts, to which Clark responded with his full
name, that he had known Roberts for a long time, they were
coming from Roberts’ mother’s house, and he stayed over at
Roberts’ house in New Brunswick the previous night. DCV
00:21:44–00:24:58.




                              5
        Bradley returned to Roberts, telling him that he and
Clark gave a conflicting account, and questioned why he lied.
Roberts denied lying and attempted to explain the route
itinerary. Bradley said he smelled a strong odor of marijuana
from the passenger’s side, but he did not smell anything from
the driver’s side. DCV 00:24:59–00:28:50. He then asked
Clark to get out of the vehicle because he intended to search
it. The two officers told Clark to turn around for a pat-down.
Clark complied and told them he had a handgun in his
waistband. They removed a 0.357 caliber Smith and Wesson
revolver, loaded with six rounds of ammunition, and a
marijuana cigarette from Clark’s person. DCV 00:28:51–
00:34:00.
       Clark was then taken into custody and Roberts was
permitted to leave after the officers issued him a summons for
the motor vehicle violations. Clark, 2017 WL 3394326, at *3.
He did not receive any summons relating to the vehicle’s
registration. Id.
II.   Procedural History
       A federal grand jury indicted Clark for possession of a
weapon as a convicted felon, in violation of 18 U.S.C.
§ 922(g)(1). 1 He moved to suppress the handgun seized from
him during the traffic stop on the ground that the officers
impermissibly prolonged the stop and any evidence recovered
thereafter should be suppressed as fruit of the poisonous tree
under the Fourth Amendment to the United States
Constitution.
1
  State authorities also charged Clark with violating New
Jersey law based on the same incident. He received a notice
of parole violation, was remanded to East Jersey State Prison,
and then had his parole revoked.




                              6
        The District Court heard oral argument on the effect of
Rodriguez on Clark’s claim. The Court noted that Clark
conceded Bradley had reasonable suspicion to make the
traffic stop, and the parties did not dispute that he developed a
reasonable suspicion to continue to question Roberts and
Clark at some point during the stop. Rather, they contested
when the suspicion arose and whether the stop had been
unconstitutionally prolonged to reach that point. No live
testimony was given; the only evidence presented was the
recording of the stop and motor vehicle records.
       The District Court granted Clark’s motion. Id. at *10.
Its analysis focused on two issues: Was the criminal history
questioning of Roberts within the scope of “ordinary
inquiries” incident to a traffic stop (its purpose, referred to by
Rodriguez as its “mission,” is “to address the traffic violation
that warranted the stop and attend to related safety concerns,”
135 S. Ct. at 1614 (citation omitted)), and did Bradley have
reasonable suspicion during the stop to investigate other
criminal matters?

       As to the former, the Court found that the
computerized check of Roberts’ license, insurance,
outstanding warrants, and criminal record, and of the validity
of the vehicle’s registration and Roberts’ authority to drive,
were permissible “ordinary inquiries,” as were the later
questions about travel plans and route. Clark, 2017 WL
3394326, at *7. The intervening questions about Roberts’
criminal history, however, were not. Id. Bradley already knew
that information, and so the criminal history questions were
not aimed at ascertaining it. Id. Nor did the Government
suggest any connection between those questions and Roberts’
motor vehicle violations, road and traffic safety, or officer
safety. Id. Rather, the Court decided that, after Bradley ran
the computerized check, “there were no outstanding questions
related to the traffic stop itself meriting further inquiry, and




                                7
the only step remaining to complete the stop was for Officer
Bradley either to issue [a] summons for the motor vehicle
violations or allow Roberts to leave with a warning.” Id.

       Turning to the latter question, the Court found Bradley
did not acquire reasonable suspicion during the stop’s mission
sufficient to prolong it, as his computerized check confirmed
Roberts’ answers to his earlier questions. Id. at *9. Further,
the Government did not contend, and the recording did not
support, that Roberts’ behavior was suspicious or
inappropriate. Id. Hence Bradley could not have formed a
reasonable suspicion that justified investigation into other
criminal activity. Id.

       The Government appeals the grant of Clark’s motion
to suppress. It argues the Court committed legal error only as
to the first inquiry: whether the criminal history questions
were “off-mission.” It does not appeal the second part of the
Court’s decision—that Bradley lacked reasonable suspicion
to continue questioning after the computerized records check.

III.   Jurisdiction and Standard of Review

       The District Court had subject matter jurisdiction
under 18 U.S.C. § 3231, and we have jurisdiction under 18
U.S.C. § 3731. We review de novo legal arguments
challenging a suppression ruling, and we review factual
findings for clear error. United States v. Givan, 320 F.3d 452,
458 (3d Cir. 2003) (citation omitted). Mixed questions of law
and fact are subject to independent appellate review. Ornelas
v. United States, 517 U.S. 690, 696–97 (1996).

       The Government bears the burden of showing (and
presenting evidence) that the traffic stop was reasonable.
United States v. Benoit, 730 F.3d 280, 288 (3d Cir. 2013);
United States v. Coward, 296 F.3d 176, 179 (3d Cir. 2002);




                              8
United States v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995).
We view the evidence presented in the light most favorable to
the District Court’s ruling, United States v. Cook, 277 F.3d
82, 84 (1st Cir. 2002), and draw reasonable inferences in
Clark’s favor, id.

IV.    Discussion

       A traffic stop, even if brief and for a limited purpose,
“constitutes a ‘seizure’ of ‘persons’ within the meaning of
[the Fourth Amendment].” Whren v. United States, 517 U.S.
806, 809–10 (1996). Though a stop may be lawful at its
inception (as the parties agree is the case here), it could
become “unreasonable,” and thus violate the Constitution’s
proscription, at some later time. Illinois v. Caballes, 543 U.S.
405, 407 (2005). We review objectively the officer’s
rationale, by looking to the facts and circumstances
confronting him or her, to determine whether his or her
actions during the stop were reasonable. United States v.
Delfin-Colina, 464 F.3d 392, 397–98 (3d Cir. 2006).

       The Supreme Court in Rodriguez directs our attention
to the mission of the traffic stop to determine whether it is
impermissibly lengthened. 2 135 S. Ct. at 1614–16. A stop

2
   Though not relevant to the case before us, the Court also
acknowledged its prior decisions that concluded “the Fourth
Amendment tolerate[s] certain unrelated investigations that
[do] not lengthen the roadside detention.” Rodriguez, 135 S.
Ct. at 1614 (citing Arizona v. Johnson, 555 U.S. 323, 333
(2009) (“An officer’s inquiries into matters unrelated to the
. . . traffic stop . . . do not convert the encounter into
something other than a lawful seizure, so long as those
inquiries do not measurably extend the duration of the stop.”).




                               9
becomes unlawful when it “last[s] . . . longer than is
necessary” to complete its mission, the rationale being that
the “[a]uthority for the seizure . . . ends when tasks tied to the
[mission] are[,] or reasonably should have been[,]
completed.” 3 Id. at 1614. To prolong a stop beyond that point,
the officer must have acquired reasonable suspicion during
the mission to justify further investigation. Id. at 1615. There
is no de minimis exception to this rule. 4 Id. at 1616.

In United States v. Green, 897 F.3d 173 (3d Cir. 2018), we
noted in dicta the difficulty inherent in deciding when a
traffic stop is “measurably extended.” Id. at 180. In that case,
we ultimately assumed an officer’s traffic-stop mission ended
after his initial conversation with the driver because after that
point his actions were geared to rooting out a drug offense
unrelated to the motor vehicle violation. Id. at 182. Though
we too note our concern, that ambiguity is not at issue here
because the Government does not contest that the criminal
history questions prolonged the stop—it argues only that the
questions were in fact related to the stop’s mission. See
generally Appellant’s Br. at 13–28.
3
 The Court elaborated that “[t]he critical question . . . is not
whether the [inquiry] occurs before or after the officer issues
a ticket, . . . but whether [it] prolongs . . . the stop.”
Rodriguez, 135 S. Ct. at 1616 (quotation marks omitted).
Thus the Government’s claim that the stop was not yet over
because no tickets had been issued falls short.
4
  The Government’s argument that the brevity (20 seconds) of
the criminal history questioning does not support it being off-
mission also fails given the Supreme Court’s explicit
rejection of a de minimis exception in Rodriguez. 135 S. Ct. at
1616. We note, however, this does not compel officers to




                               10
        To repeat, a traffic stop’s mission is “to address the
traffic violation that warranted the stop and attend to related
safety concerns.” Id. at 1614 (citation omitted). “Beyond
determining whether to issue a traffic ticket,” this includes
“ordinary inquiries incident to [the traffic] stop.” Id. at 1615
(citation omitted) (alteration in original). These incidental
inquiries typically involve checking the driver’s license and
any outstanding warrants against the driver, as well as
inspecting the vehicle’s registration and insurance. Id. They
are considered part of the traffic stop’s mission because they
serve its ultimate objective—to ensure roadway safety. Id.
Tasks tied to officer safety are also part of the stop’s mission
when done out of an interest to protect officers. Id. at 1616.

       Not all inquiries during a traffic stop qualify as
ordinarily incident to the stop’s mission. In particular, those
“measure[s] aimed at detect[ing] evidence of ordinary
criminal wrongdoing” do not pass muster. Id. at 1615
(quotation mark omitted) (second alteration in original). “On-
scene investigation into other crimes . . . detours from th[e]
mission,” as do “safety precautions taken . . . to facilitate such
detours.” Id. at 1616. This is because “the Government’s
endeavor to detect crime in general or drug trafficking in
particular” is different in kind than roadway and officer safety
interests. Id.

       Thus, considering objectively the circumstances and
facts coloring the interaction, we must determine whether
Bradley’s criminal history questioning, ostensibly aimed at

move with the utmost expedience; the relative length or
brevity of an inquiry does not bear on whether it was on- or
off-mission. Id.




                               11
verifying Roberts’ authority to drive, 5 was tied to the traffic
stop’s mission, or instead whether the traffic stop must
reasonably be seen as having been completed before that
questioning began. Though Roberts was unable to find the
vehicle’s registration, he told Bradley that the vehicle
belonged to his mother and he offered to call her to help
locate the registration. Bradley nonetheless asked Roberts
whether the vehicle belonged to his mother, which he
affirmed. Because Roberts was still unable to locate the
registration card, Bradley ran a computerized check of the
license plate to obtain that information. The information he
obtained confirmed Roberts’ assertion—the vehicle was
registered to a woman sharing his surname and residing at the
same address listed on his driver’s license. The Government
does not contend, and the recording does not support, that
anything about Roberts’ behavior until that point fostered
uncertainty about his authority to drive the vehicle. Though
we can surely imagine other circumstances in which testing a
driver’s candor about his authority to operate a vehicle—even
by asking questions confirming his criminal history—would
be a reasonable part of a traffic stop, that is not the case here.

       We agree with the District Court that, given the
information confronting Bradley when he confirmed through
the computerized check that Roberts was authorized to drive
the vehicle, and when there was no fact calling that authority
into doubt, Bradley no longer could have reasonably
questioned it. Bradley’s inquiry into Roberts’ criminal history

5
  We do not decide whether Bradley’s actual motivation for
asking Roberts about his criminal history was to determine
his authority to drive. Even so, we note that, contrary to the
Government’s suggestion, Appellant’s Br. at 11, 16, 23, the
recording reveals that the officer did not explain to Roberts
that he asked the questions for that purpose.




                               12
was thus not tied to the traffic stop’s mission, and, at that
point, “tasks tied to the traffic infraction . . . reasonably
should have been . . . completed.” Id. at 1614. The questions
therefore impermissibly extended the stop.

       Contrary to the Government’s suggestion, our holding
does not “imagine some alternative means by which the
objectives of the police might have been accomplished,”
United States v. Sharpe, 470 U.S. 675, 686–87 (1985), nor do
we “require that the officer employ the least intrusive means
conceivable in effectuating [the] traffic stop,” United States v.
Hill, 852 F.3d 377, 383 (4th Cir. 2017) (quotation marks
omitted) (emphasis omitted). Simply stated, we hold that,
after Bradley’s computerized check confirmed Roberts’
authority to drive the vehicle and without any other indicia he
lacked that authority, the traffic stop was effectively
completed. 6 To then turn to the passenger—Clark—for
questioning that sought suspicion for criminal activity went
beyond “ordinary inquiries incident to [the traffic] stop.”
Rodriguez, 135 S. Ct. at 1615 (citation omitted) (alteration in
original).

        Thus we affirm the District Court’s grant of Clark’s
motion to suppress the handgun seized from him after the
traffic-stop’s mission concluded.


6
  We do not reach the Government’s claim that the criminal
history questions’ redundancy with the information obtained
from the computerized check did not render them “off-
mission.” The District Court did not state their redundancy
did so; rather, it stated they were redundant to explain their
purpose was not to acquire criminal history information.
Clark, 2017 WL 3394326, at *7. The Government does not
contest this finding.




                               13